Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Response to Amendment
The amendment filed on 01/07/2021 has been entered. Claims 11 is amended. Claims 11, 13-21, and 24-26 are pending.
Response to Arguments 
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130141345A1 (“Wang ‘345”) in view of Iwaki US20170205654A1in further view of Wang US20130155354A1 (“Wang ‘354”)
 	Regarding claim 11, Wang ’345 teaches a display device (figs. 1, 3) comprising:
a display panel (214);
a cover window (212) covering the entire display panel (214);
a supporting frame (220) including a horizontal bottom surface (bottom base 220; fig. 3) and vertical side surfaces (side portions 220, fig. 3), the vertical side surfaces (side portions 220) protruding from the horizontal bottom surface (bottom base 220) and supporting the cover window (212), each of the vertical side surfaces (side portions 220) including an upper surface (top surface of side portions 220) located higher than an uppermost surface (top surface of bottom base of 220) of the horizontal bottom surface (bottom base 220);
a thermal shape changing part (240; [0023]) disposed in a top surface (top surface of side portions 220) of at least one of the vertical side surfaces (side portions 220) of the supporting frame (220), the thermal shape changing part (240) including a shape memory material (240; [0023]); and
an adhesive (230) between the cover window (212) and the vertical side surfaces (side portions 220) of the supporting frame (220), the adhesive (230) contacting a lower of the display panel or a lower surface of the cover window (212; fig. 3) and the adhesive (230) contacting the upper surface (top surface of side portions 220) of at least one of the vertical side surfaces (side portions 220),
wherein the terminal shape changing part (240) is configured to have an uneven top surface (see fig. 4B) when heat is applied thereto ([0023]) and the adhesive (230) is disposed on 
wherein the thermal shape changing part (240) is formed integrally with the supporting frame (220; see fig. 3), wherein an uppermost surface (top surface of 240) of the thermal shape change part (240) is flush (See fig. 4B) with an uppermost surface (top surface of side potions 220) of the supporting frame (220),
wherein the thermal shape changing part (240) forms at least part of art outermost edge surface (top outer surface of side portions 220) of the supporting frame (220), and
wherein the thermal shape changing part (240) is configured to deform differently than the at least one of the vertical side surfaces (side portions 220) of the supporting frame (220) in response-to heat ([0023]; fig. 4B).
Wang ‘345 does not explicitly disclose the thermal shape changing part including a shape memory material extending from an uppermost surface of the supporting frame to a lowermost surface of the support frame.
Iwaki teaches in fig 5 the thermal shape changing part (31) including a shape memory material (31) extending from an uppermost surface (311) of the supporting frame to a lowermost surface (312) of the support frame (see fig. 5) for the purpose of providing a display apparatus in which a spacer can be attached to a light guiding plate easily and reliably and a method of manufacturing the display apparatus ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang ‘345 with the thermal shape changing part of Iwaki for the purpose of providing a display apparatus in which a spacer can be 
Wang ‘345 and Iwaki also do not explicitly disclose wherein the adhesive includes black particles.
Wang ‘354 teaches wherein the adhesive (220) includes black particles for the purpose of eliminating static electricity ([0007]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Wang ‘345 with the adhesive of Wang ‘354 for the purpose of eliminating static electricity ([0007]).
Regarding claim 13, Wang ‘345, Iwaki, and Wang ‘354 teach the supporting frame of claim 11, Wang ‘345 further teaches wherein the vertical side surfaces (side portions 220, fig. 3) of the supporting frame (220) include first (left facing side, 220), second (second facing side, 220), third (forward facing side, 200) and fourth side (rear facing side, 220) surfaces protruding from the horizontal bottom surface (bottom base 220).
Regarding claim 16, Wang ‘345, Iwaki, and Wang ‘354 teach the display device of claim 11, Wang, ‘345 further teaches wherein the cover window (212) covers the supporting frame (220)(see fig. 3).
Regarding claim 17, Wang ‘345, Iwaki, and Wang ‘354 teach the display device of claim 11, Wang ‘345 further teaches wherein the thermal shape changing part (240) is disposed (222) in at least one of the vertical side surfaces (vertical portion of 220) of the supporting frame (220) (see fig. 3).
Regarding claim 18, Wang ‘345, Iwaki, and Wang ‘354 teach the display device of claim 11, Wang ‘345 further teaches wherein the thermal shape changing part (240) is at least a 
Regarding claim 19, Wang ‘345, Iwaki, and Wang ‘354 teach the display device of claim 11, Wang ‘345 further teaches wherein the thermal shape changing part  (240) is disposed in at least one corner (see fig. 3) of at least one of the vertical side surfaces  (vertical portion of 220) of the supporting frame (220) (see fig. 3).
Regarding claim 20, Wang ‘345, Iwaki, and Wang ‘354 teach the display device of claim 11, Wang ‘345 further teaches wherein the thermal shape changing part (240) is at least a part (222) of at least one of the vertical side surfaces (vertical portion of 220) of the supporting frame (220) (see fig. 3).
Regarding claim 21, Wang ‘345, Iwaki, and Wang ‘354 teach the supporting frame of claim 11, Wang ‘345 further teaches wherein the at least one vertical side surface (vertical portion of 220) of the supporting frame (220) and the thermal shape changing part (240) constitute a flat top surface (see fig. 3) of the supporting frame (220).
Regarding claim 26, Wang ‘345, Iwaki, and Wang ‘354 teach the display device of claim 11, Wang ‘345 further teaches wherein the thermal shape changing part (240) fastens two perpendicular sides (vertical portions of 220) of the supporting frame (200) together (see fig. 3).
 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130141345A1 (“Wang ‘345”) in view of Iwaki US20170205654A1in further view of Wang US20130155354A1 (“Wang ‘354”) in further view of Jung US20130021780A1.
 
Regarding claim 24, Wang ‘345, Iwaki, and Wang ‘354 teach the display device of claim 11, however do not explicitly disclose wherein the display panel includes a liquid crystal display panel and a light emitting diode panel.
Jung teaches wherein the display panel (fig. 1) includes a liquid crystal display panel ([0217]) and a light emitting diode panel ([0069]) for the purpose of providing a backlight unit including a light source module and a bottom chassis to effectively dissipate heat generated from the light source module and a display apparatus using the same ([0011]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Wang ‘345 with the backlight unit configuration of Jung for the purpose of providing a backlight unit including a light source module and a bottom chassis to effectively dissipate heat generated from the light source module and a display apparatus using the same ([0011]).
Regarding claim 25, Wang ‘345, Iwaki, and Wang ‘354 teach the display device of claim 11, Jung teaches further comprising a backlight unit (100) under the liquid crystal display panel ([0217]) to be surrounded by the horizontal bottom surface (bottom chassis 60) and the vertical side surfaces (60) of the supporting frame ([0050])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/               Examiner, Art Unit 2871                                                                                                                                                                                         
/MICHAEL H CALEY/             Supervisory Patent Examiner, Art Unit 2871